  Case 3:21-cv-00192-JPG Document 8 Filed 05/21/21 Page 1 of 6 Page ID #98




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHRISTOPHER THOMAS, #35333-044,                      )
                                                      )
                 Plaintiff,                           )
                                                      )
 vs.                                                  )        Case No. 21-cv-00192-JPG
                                                      )
 FAISAL AHMED                                         )
 and K. SCHNEIDER,                                    )
                                                      )
                 Defendants.                          )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

        Plaintiff Christopher Thomas is an inmate in the custody of the Federal Bureau of Prisons

(BOP) and is currently confined at the Federal Correctional Institution located in Greenville,

Illinois (FCI-Greenville). He brings this action for alleged violations of his constitutional rights

by persons acting under color of federal authority pursuant to Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). (Doc. 1). In the Complaint, Plaintiff claims he was denied medical

care for a right knee injury for years at FCI-Greenville. (Id. at 18-20). He seeks money damages.

(Id. at 21).

        The Complaint is subject to review under 28 U.S.C. § 1915A. Section 1915A requires the

Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C. § 1915A(a).

Any portion of the Complaint that is legally frivolous or malicious, fails to state a claim for relief,

or requests money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

At this juncture, the factual allegations are liberally construed. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                  1
    Case 3:21-cv-00192-JPG Document 8 Filed 05/21/21 Page 2 of 6 Page ID #99




                                                The Complaint

        Plaintiff makes the following allegations in the Complaint (Docs. 1, 1-1, and 1-2): Plaintiff

suffered a right knee injury at FCI-Greenville sometime in 2016. For the next year, P.A. Schneider

incorrectly diagnosed Plaintiff’s injury as a sprain and undertook an ineffective course of treatment

despite his complaints of ongoing pain and limited range of motion. When Plaintiff’s injury was

eventually diagnosed as a tear of the right lateral meniscus and degenerative change of the medial

meniscus two years later, Dr. Ahmed told Plaintiff that nothing was wrong with his knee because

he could walk. The doctor then refused to follow the treatment plan recommended by outside

specialists.    This delay in treatment exacerbated Plaintiff’s knee injury and resulted in

unnecessarily prolonged pain. (Id. at 18-20).

        Based on the allegations, the Court finds it convenient to designate the following count in

the pro se Complaint:

        Count 1:          Eighth Amendment claim against Defendants for denying Plaintiff adequate
                          medical care for his right knee injury at FCI-Greenville.

Any claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        Bivens provides an implied damages remedy for a limited set of constitutional deprivations

caused by persons acting under color of federal authority. Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971). In Ziglar v. Abbasi, 137 U.S. 1843, 1859-60 (2017), the Supreme Court

cited three instances in which a Bivens remedy should be recognized against federal officials:

(1) Fourth Amendment unlawful search and seizure claims; (2) Fifth Amendment due process



1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
 Case 3:21-cv-00192-JPG Document 8 Filed 05/21/21 Page 3 of 6 Page ID #100




claims involving gender discrimination; and (3) Eighth Amendment inadequate medical care

claims. Id. at 1854-55 (citations omitted). Plaintiff’s claim fits squarely into this last category.

See Green v. Carlson, 581 F.2d 669, 673 (7th Cir. 1978).

       Section 1983 claims and “those of the Bivens-type are conceptually identical and further

the same policies, [so] courts have frequently looked to [§ 1983] and [its] decisional gloss for

guidance” in construing the scope of the Bivens remedy. Id. An Eighth Amendment claim has an

objective and a subjective component. Estelle v. Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg

v. Georgia, 428 U.S. 153, 173 (1976)). A plaintiff must first describe an objectively, sufficiently

serious medical need—“one that has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” Wynn v. Southward, 251 F.3d 588, 593 (7th Cir. 2001) (quoting Zentmyer v. Kendall

Cnty., Ill., 220 F.3d 805, 810 (7th Cir. 2000) (internal citation omitted)). He must then describe

deliberate indifference on the part of each defendant, which typically occurs when the defendant

knows of and disregards “an excessive risk to inmate health or safety.” Gutierrez v. Peters,

111 F.3d 1363, 1369 (7th Cir. 1997).

       The allegations support a claim of deliberate indifference for a serious medical need against

Dr. Ahmed and P.A. Schneider. Plaintiff names no other individual in connection with this claim.

Therefore, Count 1 shall receive further review against both of these individuals.

                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening under 28 U.S.C.

§ 1915A, as follows: COUNT 1 will receive further review against Defendants DR. FAISAL

AHMED and P.A. K. SCHNEIDER. Because this claim involves medical issues, the Clerk of

Court is DIRECTED to ENTER the standard qualified protective order pursuant to the

Health Insurance Portability and Accountability Act.
                                                 3
 Case 3:21-cv-00192-JPG Document 8 Filed 05/21/21 Page 4 of 6 Page ID #101




       Further, the Clerk of Court is DIRECTED to complete, on Plaintiff’s behalf, a summons

and form USM-285 for service of process on Defendants DR. FAISAL AHMED and P.A. K.

SCHNEIDER; the Clerk shall issue the completed summons. The United States Marshal SHALL

serve Defendants DR. FAISAL AHMED and P.A. K. SCHNEIDER pursuant to Rule 4(e) of the

Federal Rules of Civil Procedure. Rule 4(e) provides, “an individual – other than a minor, an

incompetent person, or a person whose waiver has been filed – may be served in a judicial district

of the United States by: (1) following state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court is located or where service is

made; or (2) doing any of the following: (A) delivering a copy of the summons and of the complaint

to the individual personally; (B) leaving a copy of each at the individual’s dwelling or usual place

of abode with someone of suitable age and discretion who resides there; or (C) delivering a copy

of each to an agent authorized by appointment or law to receive service of process.” All costs of

service shall be advanced by the United States, and the Clerk shall provide all necessary materials

and copies to the United States Marshals Service.

       It is FURTHER ORDERED that Plaintiff shall serve upon Defendants, or if an

appearance has been entered by counsel, upon that attorney, a copy of every pleading or other

document submitted for consideration by this Court. Plaintiff shall include with the original paper

to be filed a certificate stating the date that a true and correct copy of the document was mailed to

each defendant or counsel. Any paper received by a district judge or a magistrate judge which has

not been filed with the Clerk or which fails to include a certificate of service will be disregarded.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants should only respond to the issues stated herein.



                                                  4
 Case 3:21-cv-00192-JPG Document 8 Filed 05/21/21 Page 5 of 6 Page ID #102




       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, notwithstanding

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation

that the recovery, if any, secured in the action shall be paid to the Clerk of the Court, who shall

pay therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff. Local Rule

3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 5/21/2021
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 5
 Case 3:21-cv-00192-JPG Document 8 Filed 05/21/21 Page 6 of 6 Page ID #103




                                                Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your First Amended Complaint. After service has been achieved,

the defendants will enter their appearance and file an Answer to your First Amended Complaint.

It will likely take at least 60 days from the date of this Order to receive the defendants’ Answer,

but it is entirely possible that it will take 90 days or more. When all of the defendants have filed

answers, the Court will enter a Scheduling Order containing important information on deadlines,

discovery, and procedures.     Plaintiff is advised to wait until counsel has appeared for the

defendants before filing any motions, in order to give the defendants notice and an opportunity to

respond to those motions. Motions filed before defendants’ counsel has filed an appearance will

generally be denied as premature. The plaintiff need not submit any evidence to the court at this

time, unless otherwise directed by the Court.




                                                  6
